Exhibit 10.8

 

Employment Agreement

 

This Employment Agreement (the “Agreement”) dated as of March 29, 2006 (the
“Effective Date”), is made by and between Vought Aircraft Industries, Inc., a
Delaware corporation, (together with any successor thereto, the “Company”) and
Elmer Doty (the “Executive”).

 

RECITALS

 

A.            It is the desire of the Company to assure itself of the services
of the Executive by entering into this Agreement.

 

B.            The Executive and the Company mutually desire that Executive
provide services to the Company on the terms herein provided.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:

 

1.                                      Employment.

 

(a)                                  General.  The Company shall employ the
Executive and the Executive shall enter the employ of the Company, for the
period set forth in Section 1(b), in the position set forth in Section 1(c), and
upon the other terms and conditions herein provided.

 

(b)                                 Employment Term.  The initial term of
employment under this Agreement (the “Initial Term”) shall be for the period
beginning on the Effective Date and ending at the end of the day on December 31,
2006, unless earlier terminated as provided in Section 3.  The employment term
hereunder shall automatically be extended for successive one-year periods
(“Extension Terms” and, collectively with the Initial Term, the “Term”) unless
either party gives notice of non-extension to the other no later than ninety
(90) days prior to the expiration of the then-applicable Term and subject to
earlier termination as provided in Section 3.

 

(c)                                  Position and Duties.  The Executive shall
serve as the Chief Executive Officer of the Company with such customary
responsibilities, duties and authority as may from time to time be assigned to
the Executive by the Board of Directors of the Company (the “Board”).  The
Executive shall devote substantially all his working time and efforts to the
business and affairs of the Company (which may include service to its
Affiliates).  The Executive agrees to observe and comply with the rules and
policies of the Company as adopted by the Company from time to time. During the
Term, it shall not be a violation of this Agreement for the Executive to
(i) serve on industry trade, civic or charitable boards or committees;
(ii) deliver

 

--------------------------------------------------------------------------------


 

lectures or fulfill speaking engagements; (iii) manage his personal investments
and affairs; and (iv) serve on the board of directors of for-profit enterprises
with the Board’s prior consent, as long as such activities do not materially
interfere with the performance of the Executive’s duties and responsibilities as
an employee of the Company.  During his employment and for the 12-month period
following termination of his employment with the Company, (x) the Executive
agrees not to disparage in any material respect the Company, any of its products
or practices, or any of its directors, officers, agents, representatives,
stockholders or Affiliates, either orally or in writing, and (y) the Company
agrees not to disparage in any material respect the Executive.

 

2.                                      Compensation and Related Matters.

 

(a)                                  Annual Base Salary.  During the Term, the
Executive shall receive a base salary at a rate of $500,000 per annum (the
“Annual Base Salary”), which shall be paid in accordance with the customary
payroll practices of the Company, subject to adjustment as determined by the
Board.

 

(b)                                 Annual Bonus.  During the Term, the
Executive will be eligible to receive annual bonuses based upon achieving annual
financial plan and organization metrics to be determined by the Board (or its
committee), with a maximum bonus opportunity for calendar year 2006 equal to
150% of Annual Base Salary.  Notwithstanding the foregoing, the Executive will
receive a bonus for calendar year 2006 that is at least equal to $500,000,
provided, that the Executive’s employment has not been terminated for Cause
pursuant to Section 3(a)(iii), due to Disability pursuant to Section 3(a)(ii),
due to death or without Good Reason pursuant to Section 3(a)(vi) on or before
December 31, 2006.

 

(c)                                  Relocation Bonuses.  In addition to the
annual bonus opportunity, the Executive will receive three relocation bonuses if
the Executive’s employment has not been terminated for Cause pursuant to
Section 3(a)(iii), due to Disability pursuant to Section 3(a)(ii), due to death
or without Good Reason pursuant to Section 3(a)(vi) prior to the applicable
bonus date, as follows:  (i) $175,000 on the Effective Date, (ii) $175,000 on
June 30, 2006, and (iii) $100,000 on December 31, 2006.

 

(d)                                 Stock Options.  Unless mutually agreed to
otherwise by the Company and the Executive, the Executive will receive an option
to purchase 250,000 shares of common stock of the Company with a per share
exercise price of $10.00 (the “Option”).  Twenty-five percent (25%) of the
Option will vest based on the passage of time with 6.25% of the Option vesting
on each of the first four anniversaries of the Effective Date, subject to the
Executive’s continued employment with the Company on the applicable vesting
date.  Seventy-five percent (75%) of the Option will vest based on the Company’s
financial performance (based on EBITDA and cash flow targets to be established
by the Board or its committee) each year over the same four years, subject to
the Executive’s continued employment with the Company on the applicable vesting

 

2

--------------------------------------------------------------------------------


 

date.  The Option will be subject to the Company’s then applicable stock plan,
an option agreement and the terms of the Company’s stockholders agreement.

 

(e)                                  Stock Purchase Rights.  The Executive will
have the right to purchase shares of common stock of the Company on or prior to
December 31, 2006 at per share price equal to the then current fair market value
of such stock (as reasonably determined by the Board) and in an amount
determined by the Company.  Such shares of Company common stock shall be subject
to the terms of the Company’s stockholders agreement.

 

(f)                                    Additional Compensation.  The Company
shall work with the Executive to establish a compensation program that is meant
to compensate him for some or all of the pension benefits and other material
compensation that the Executive forfeited as a result of his terminating
employment with his previous employer.  Such program and the amounts paid
thereunder shall be subject to approval by the Board and shall take into account
the compensation and benefits provided in this Agreement.

 

(g)                                 Benefits.  During the Term, the Executive
shall be entitled to participate in employee benefit plans, programs and
arrangements of the Company, as may be amended from time to time, which are
applicable to the senior officers of the Company.  During the Term, the
Executive shall also be entitled to receive (i) annual reimbursements for
financial and tax planning, up to a maximum of $10,000 per year, and
(ii) reasonable temporary living expenses and long-range commuting expenses as
mutually agreed to by the Executive and the Board (or its committee).

 

(h)                                 Vacation.  During the Term, the Executive
shall be entitled to participate in the Company’s vacation policy as follows: 
(i) in calendar year 2006 the Executive shall be entitled to four (4) weeks of
paid vacation, and (ii) following calendar year 2006 the Executive shall accrue
at least four (4) weeks of paid vacation each year.  Any vacation shall be taken
at the reasonable and mutual convenience of the Company and the Executive.

 

(i)                                     Expenses.  During the Term, the Company
shall reimburse the Executive for all reasonable travel and other business
expenses incurred by him in the performance of his duties to the Company in
accordance with the Company’s expense reimbursement policy.

 

(j)                                     Key Person Insurance.  At any time
during the Term, the Company shall have the right to insure the life of the
Executive for the Company’s sole benefit.  The Company shall have the right to
determine the amount of insurance and the type of policy.  The Executive shall
cooperate with the Company in obtaining such insurance by submitting to physical
examinations, by supplying all information reasonably required by any insurance
carrier, and by executing all necessary documents reasonably required by any
insurance carrier.  The Executive shall

 

3

--------------------------------------------------------------------------------


 

incur no financial obligation by executing any required document, and shall have
no interest in any such policy.

 

(k)                                  Indemnification.  The Executive shall be
indemnified and held harmless by the Company to the fullest extent authorized by
the Company’s certificate of incorporation or bylaws against all costs,
expenses, liabilities and losses reasonably incurred or suffered by the
Executive as a result of actions taken by the Executive in good faith and in his
capacity as an officer of the Company.

 

3.                                      Termination.

 

The Executive’s employment hereunder may be terminated by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:

 

(a)                                  Circumstances.

 

(i)                                     Death.  The Executive’s employment
hereunder shall terminate upon his death.

 

(ii)                                  Disability.  If the Executive has incurred
a Disability, the Company may give the Executive written notice of its intention
to terminate the Executive’s employment.

 

(iii)                               Termination for Cause.  The Company may
terminate the Executive’s employment for Cause.

 

(iv)                              Termination without Cause.  The Company may
terminate the Executive’s employment without Cause.

 

(v)                                 Resignation for Good Reason.  The Executive
may resign his employment for Good Reason.

 

(vi)                              Resignation without Good Reason.  The
Executive may resign his employment without Good Reason.

 

(vii)                           Non-extension of Term by the Company.  The
Company may give notice of non-extension to the Executive pursuant to
Section 1(b).

 

(viii)                        Non-extension of Term by the Executive.  The
Executive may give notice of non-extension to the Company pursuant to
Section 1(b).

 

(b)                                 Notice of Termination.  Any termination of
the Executive’s employment by the Company or by the Executive under this
Section 3 (other than termination pursuant to paragraph (a)(i)) shall be
communicated by a written notice to the other party hereto indicating the
specific termination provision in this Agreement relied upon, setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the

 

4

--------------------------------------------------------------------------------


 

provision so indicated, and specifying a Date of Termination which, for
terminations under paragraphs (a) (ii), (iv) or (vi) shall be at least sixty
(60) days following the date of such notice (a “Notice of Termination”);
provided, however, that the Company may, in its sole discretion, advance the
Date of Termination to any date following the Company’s receipt of the Notice of
Termination.  A Notice of Termination submitted by the Company may provide for a
Date of Termination on the date the Executive receives the Notice of
Termination, or any date thereafter elected by the Company in its sole
discretion.  The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause or Good Reason shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

 

(c)                                  Company obligations upon termination.  Upon
termination of the Executive’s employment, the Executive (or the Executive’s
estate) shall be entitled to receive the sum of the Executive’s Annual Base
Salary through the Date of Termination not theretofore paid, any expenses owed
to the Executive under Section 2(i), any accrued vacation pay owed to the
Executive pursuant to Section 2(h), and any amount accrued and arising from the
Executive’s participation in, or benefits accrued under any employee benefit
plans, programs or arrangements under Section 2(g), which amounts, if any, shall
be payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements, and such other or additional benefits as may
be, or become, due to him under the applicable terms of applicable plans,
programs, agreements, corporate governance documents and other arrangements of
the Company and its subsidiaries (collectively, the “Company Arrangements”). 
The Executive shall not be entitled to any other payments or benefits, except as
specifically provided in Section 4.

 

4.                                      Severance Payments.

 

(a)                                  Termination for Cause, resignation without
Good Reason, upon Non-extension of Term by the Company or the Executive, upon
death or upon Disability.  If the Executive’s employment shall terminate
pursuant to Section 3(a)(iii) for Cause, Section 3(a)(vi) for resignation
without Good Reason, pursuant to Sections 3(a)(vii) or 3(a)(viii) due to
Non-extension of the Term by the Company or the Executive, or as a result of
Executive’s death pursuant to Section 3(a)(i) or Disability pursuant to
Section 3(a)(ii), the Executive shall not be entitled to any additional
severance payment or benefits.

 

(b)                                 Termination without Cause or resignation for
Good Reason.  If the Executive’s employment shall terminate without Cause
pursuant to Section 3(a)(iv) or for Good Reason pursuant to Section 3(a)(v), the
Company shall, subject to the Executive signing and not revoking, within sixty
(60) days following the Date of Termination, a release of claims in
substantially the form attached hereto as Exhibit A:

 

5

--------------------------------------------------------------------------------


 

(i)

pay to the Executive, in equal installments over the twelve (12) month period
following the Date of Termination in accordance with the Company’s regular
payroll practice, an amount equal to the Annual Base Salary that the Executive
would have been entitled to receive if the Executive had continued his
employment hereunder for a period of twelve (12) months following the Date of
Termination; and

 

 

(ii)

cover the premium costs for medical, dental and vision benefit coverage under
COBRA for the Executive and, where applicable, Executive’s spouse and
dependents, for a period of twelve (12) months following the Date of Termination
under one of the Company’s group medical plans.

 

(c)                                  Survival.  The expiration or termination of
the Term shall not impair the rights or obligations of any party hereto, which
shall have accrued prior to such expiration or termination.

 

(d)                                 409A.  Notwithstanding anything to the
contrary in this Section 4, no payments in this Section 4 will be paid during
the six-month period following the Executive’s termination of employment unless
the Company determines, in its good faith judgment, that paying such amounts at
the time or times indicated in this Section would not cause the Executive to
incur an additional tax under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) (in which case such amounts shall be paid at the time or
times indicated in this Section).  If the payment of any amounts are delayed as
a result of the previous sentence, on the first day following the end of the
six-month period, the Company will pay the Executive a lump-sum amount equal to
the cumulative amount that would have otherwise been previously paid to the
Executive under this Agreement.

 

5.                                      Competition.

 

(a)                                  The Executive recognizes and agrees that in
order to assure that the Executive devotes all of the Executive’s professional
time and energy to the operations of the Company while employed by the Company,
and that during and after such employment in order to adequately protect the
Company’s investment in its proprietary information and trade secrets and to
protect such information and secrets and all other confidential information from
disclosures to competitors and to protect the Company from unfair competition,
separate covenants not to compete, not to solicit, and not to recruit the
Company’s employees for the duration and scope set forth below, are necessary
and desirable.  The Executive understands and agrees that the restrictions
imposed in these covenants represent a fair balance of the Company’s rights to
protect its business and the Executive’s right to pursue employment.

 

(b)                                 The Executive shall not, at any time during
the Term or during the 12-month period following the Date of Termination (the
“Non-Compete Period”), directly or indirectly engage in, have any equity
interest in, or manage or operate any person, firm, corporation, partnership or
business (whether as director, officer,

 

6

--------------------------------------------------------------------------------


 

employee, agent, representative, partner, security holder, consultant or
otherwise) that engages in any business which competes with any Business (as
defined below) of the Company or its Affiliates anywhere in the world where the
Company conducts business or, on the Date of Termination, has plans to conduct
business in the twelve (12) month period following the Executive’s Date of
Termination; provided, however, that the Executive shall be permitted to acquire
a passive stock interest in such a business provided the stock acquired is
publicly traded and is not more than two percent (2%) of the outstanding
interest in such business.

 

(c)                                  During the Non-Compete Period, the
Executive shall not, directly or indirectly, recruit or otherwise solicit or
induce any employee, customer, subscriber or supplier of the Company (i) to
terminate its employment or arrangement with the Company, (ii) to otherwise
change its relationship with the Company or (iii) to establish any relationship
with the Executive or any of his affiliates for any business purpose competitive
with the Business of the Company.

 

(d)                                 In the event the terms of this Section 5
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it will be interpreted to extend only over the maximum period of time for which
it may be enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

 

(e)                                  As used in this Section 5, (i) the term
“Company” shall include the Company and its direct or indirect parents, if any,
and subsidiaries, and (ii) the term “Business” shall mean the development,
production, sale, maintenance and support for aerostructures with respect to
commercial, military and business jet aircraft, including (but not limited to)
fuselages, wings and wing assemblies, empennages, aircraft doors, nacelle
components and control surfaces, as such business may be expanded or altered by
the Company during the Term.

 

(f)                                    It is recognized and acknowledged by the
Executive that a breach of the covenants contained in this Section 5 may cause
irreparable damage to Company and its goodwill, the exact amount of which will
be difficult or impossible to ascertain, and that the remedies at law for any
such breach will be inadequate.  Accordingly, the Executive agrees that in the
event of a breach of any of the covenant contained in this Section 5, in
addition to any other remedy which may be available at law or in equity, the
Company will be entitled to seek specific performance and injunctive relief.

 

6.                                      Intellectual Property and Confidential
Information.

 

The Executive agrees to enter into the Company’s standard Intellectual Property
Agreement (the “Intellectual Property Agreement”) upon commencing employment
hereunder.

 

7

--------------------------------------------------------------------------------


 

7.                                      Cooperation.

 

The Executive may respond to a lawful and valid subpoena or other legal process
regarding the Company but shall give the Company the earliest possible notice
thereof, shall, as much in advance of the return date as possible, make
available to the Company and its counsel the documents and other information
sought and shall assist such counsel at Company’s expense in resisting or
otherwise responding to such process.  As used in this Section 7, the term
“Company” shall include the Company and its direct or indirect parents, if any,
and subsidiaries.

 

8.                                      Assignment and Successors.

 

The Company may assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise and including any Affiliates), and may assign or
encumber this Agreement and its rights hereunder as security for indebtedness of
the Company and its Affiliates.  This Agreement shall be binding upon and inure
to the benefit of the Company, the Executive and their respective successors,
assigns, personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.  None of the Executive’s
rights or obligations may be assigned or transferred by the Executive, other
than the Executive’s rights to payments hereunder, which may be transferred only
by will or operation of law.  Notwithstanding the foregoing, the Executive shall
be entitled, to the extent permitted under applicable law and applicable Company
Arrangements, to select and change a beneficiary or beneficiaries to receive
compensation hereunder following his death by giving written notice thereof to
the Company.

 

9.                                      Certain Definitions.

 

(a)                                  Affiliate.  An “Affiliate” shall mean any
entity which owns or controls, is owned or controlled by, or is under common
control with, the Company.

 

(b)                                 Cause.  The Company shall have “Cause” to
terminate the Executive’s employment hereunder upon:

 

(i)

The Board’s good faith determination that the Executive failed to substantially
perform his duties as an employee of the Company (other than any such failure
resulting from the Executive’s Disability) which failure has not been cured
within thirty (30) days after Executive’s receipt of notice thereof from the
Board;

 

 

(ii)

the Executive’s willful misconduct, gross negligence or a breach of fiduciary
duty that, in each case or in the aggregate, results in material harm to the
Company;

 

 

(iii)

willful and material breach of this Agreement or the bylaws of the Company which
has not been cured within thirty (30) days after Executive’s receipt of notice
thereof from the Board;

 

 

(iv)

the Executive’s having been the subject of any order, judicial or
administrative, obtained or issued by the Securities Exchange

 

 

8

--------------------------------------------------------------------------------


 

 

Commission, for any securities violation involving fraud, including, for
example, any such order consented to by the Executive in which findings of facts
or any legal conclusions establishing liability are neither admitted nor denied;

 

 

(v)

the Executive’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony or crime involving moral
turpitude;

 

 

(vi)

the Executive’s unlawful use (including being under the influence) or possession
of illegal drugs on the Company’s premises or while performing the Executive’s
duties and responsibilities under this Agreement; or

 

 

(vii)

the Executive’s commission of an act of fraud, embezzlement, or
misappropriation, in each case, against the Company.

 

(c)                                  Date of Termination.  “Date of Termination”
shall mean (i) if the Executive’s employment is terminated by his death, the
date of his death; (ii) if the Executive’s employment is terminated pursuant to
Section 3(a)(ii) — (vi) either the date indicated in the Notice of Termination
or the date specified by the Company pursuant to Section 3(b), whichever is
earlier; (iii) if the Executive’s employment is terminated pursuant to
Section 3(a)(vii) or Section 3(a)(viii), the expiration of the then-applicable
Term.

 

(d)                                 Disability.  “Disability” shall mean, at any
time the Company or any of its Affiliates sponsors a long-term disability plan
for the Company’s employees “disability” as defined in such long-term disability
plan for the purpose of determining a participant’s eligibility for benefits,
provided, however, if the long-term disability plan contains multiple
definitions of disability, “Disability” shall refer that definition of
disability which, if the Executive qualified for such disability benefits, would
provide coverage for the longest period of time.  The determination of whether
the Executive has a Disability shall be made by the person or persons required
to make disability determinations under the long-term disability plan.  At any
time the Company does not sponsor a long-term disability plan for its employees,
Disability shall mean the Executive’s inability to perform, with or without
reasonable accommodation, the essential functions of his position hereunder for
a total of three months during any six-month period as a result of incapacity
due to mental or physical illness as determined by a physician selected by the
Company or its insurers and acceptable to the Executive or the Executive’s legal
representative, such agreement as to acceptability not to be unreasonably
withheld or delayed.  Any refusal by the Executive to submit to a medical
examination for the purpose of determining Disability shall be deemed to
constitute conclusive evidence of the Executive’s Disability.

 

9

--------------------------------------------------------------------------------


 

(e)           Good Reason.  The Executive shall have “Good Reason” to resign his
employment within ninety (90) days following the occurrence of any of the
following events:

 

(A)

a material diminution in the nature or scope of the Executive’s
responsibilities, authorities or duties or the assignment of duties and
responsibilities materially inconsistent with those normally associated with
Executive’s position; or

 

 

(B)

a material reduction in the amount of the Executive’s Annual Base Salary;

 

 

(C)

any material breach of this Agreement by the Company or any Affiliate; or

 

 

(D)

any purported termination by the Company of Executive’s employment other than as
expressly provided under this Agreement.

 

Notwithstanding the foregoing, the Executive may not resign his employment for
Good Reason unless (E) the Executive provided the Company with at least 30 days
prior written notice of his intent to resign for Good Reason (which 30 days
shall not count against the 90 day period above); and (F) the Company has not
remedied the alleged violation(s) within the 30-day period (which 30 days shall
not count against the 90 day period above).

 

10.          Governing Law.

 

This Agreement shall be governed, construed, interpreted and enforced in
accordance with its express terms, and otherwise in accordance with the
substantive laws of the State of Texas, without reference to the principles of
its conflicts of law, and where applicable, the laws of the United States.

 

11.          Validity.

 

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

12.          Notices.

 

Any notice, request, claim, demand, document and other communication hereunder
to any party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by facsimile or certified or
registered mail, postage prepaid, as follows:

 

10

--------------------------------------------------------------------------------


 

(a)           If to the Company:

 

Vought Aircraft Industries, Inc.
9314 West Jefferson Blvd.
Dallas, TX  75211
Attn:  Bruce White, Jr.
Facsimile:  (972) 946-5642

 

c/o The Carlyle Group
1001 Pennsylvania Avenue, N.W.
Washington, DC  20004-2505
Attn:  Adam Palmer
Facsimile:  (202) 347-1818

 

and a copy to:

 

Latham & Watkins LLP
555 Eleventh Street, N.W.
10th Floor
Washington, DC  20004
Fax:  (202) 637-2201
Attn:  Paul F. Sheridan, Esq.

 

(b)           If to the Executive:

 

Elmer Doty
1348 Stonehenge Drive
York, PA  17404

 

or at any other address as any party shall have specified by notice in writing
to the other party.

 

13.          Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.  Signatures delivered by facsimile shall be deemed effective for
all purposes.

 

14.          Entire Agreement.

 

The terms of this Agreement, including the terms of the Intellectual Property
Agreement, are intended by the parties to be the final expression of their
agreement with respect to the employment of the Executive by the Company and
supersede all prior understandings and agreements, whether written or oral.  The
parties further intend that this Agreement shall constitute the complete and
exclusive statement of their terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.

 

11

--------------------------------------------------------------------------------


 

15.          Amendments; Waivers.

 

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
Company.  By an instrument in writing similarly executed, the Executive or a
duly authorized officer of the Company may waive compliance by the other party
or parties with any specifically identified provision of this Agreement that
such other party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure.  No failure to exercise and no
delay in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.  Except as otherwise set forth in this Agreement, the respective
rights and obligations of the parties under this Agreement shall survive any
termination of Executive’s employment.  In addition, Sections 2(k), 4 and 6
through 22 shall survive beyond the end of the Term in accordance with their
terms.

 

16.          No Inconsistent Actions.

 

The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement.  Furthermore, it is the intent of the parties hereto to act
in a fair and reasonable manner with respect to the interpretation and
application of the provisions of this Agreement.

 

17.          Construction.

 

This Agreement shall be deemed drafted equally by both the parties.  Its
language shall be construed as a whole and according to its fair meaning.  Any
presumption or principle that the language is to be construed against any party
shall not apply.  The headings in this Agreement are only for convenience and
are not intended to affect construction or interpretation.  Any references to
paragraphs, subparagraphs, sections or subsections are to those parts of this
Agreement, unless the context clearly indicates to the contrary.  Also, unless
the context clearly indicates to the contrary, (a) the plural includes the
singular and the singular includes the plural; (b) “and” and “or” are each used
both conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means
“any and all,” and “each and every”; (d) “includes” and “including” are each
“without limitation”; (e) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection; and (f) all pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the entities or persons referred
to may require.

 

18.          Arbitration.

 

Any dispute or controversy arising under or in connection with this Agreement,
other than disputes or controversies arising under or in connection with the
provisions of Section 5  or the provisions in the Intellectual Property
Agreement, shall be settled exclusively by arbitration, conducted before an
arbitrator in Dallas, Texas in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association then
in effect.  Judgment may be entered on the arbitration award in any court having
jurisdiction.  Only

 

12

--------------------------------------------------------------------------------


 

individuals who are on the AAA register of arbitrators shall be selected as an
arbitrator.  Within 20 days of the conclusion of the arbitration hearing, the
arbitrator(s) shall prepare written findings of fact and conclusions of law.  It
is mutually agreed that the written decision of the arbitrator(s) shall be
valid, binding, final and non-appealable, provided however, that the parties
hereto agree that the arbitrator shall not be empowered to award punitive
damages against any party to such arbitration.  Each party shall pay its own
attorney’s fees and expenses.

 

19.          Enforcement.

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

20.          Withholding.

 

The Company shall be entitled to withhold from any amounts payable under this
Agreement any federal, state, local or foreign withholding or other taxes or
charges which the Company is required to withhold.  The Company shall be
entitled to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

 

21.          Section 409A.

 

To the extent that the Company reasonably determines that any compensation or
benefits payable under this Agreement are subject to Section 409A of the Code,
this Agreement shall incorporate the terms and conditions required by
Section 409A of the Code and Department of Treasury regulations as reasonably
determined by the Company and the Executive.  To the extent applicable, this
Agreement shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any such regulations or other such
guidance that may be issued after the Effective Date.  Notwithstanding any
provision of this Agreement to the contrary, in the event that following the
Effective Date the Company reasonably determines that any compensation or
benefits payable under this Agreement may be subject to Section 409A of the Code
and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the Effective Date), the Company and
the Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effective), or take any other commercially
reasonable actions necessary or appropriate to (a) exempt the compensation and
benefits payable under this Agreement from Section 409A of the Code and/or
preserve the intended tax treatment of the compensation and benefits provided
with respect to this Agreement, or (b) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance.

 

13

--------------------------------------------------------------------------------


 

22.          Employee Acknowledgement.

 

The Executive acknowledges that he has read and understands this Agreement, is
fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.

 

[remainder of page intentionally left blank]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

VOUGHT AIRCRAFT INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

/s/ W. Bruce White, Jr.

 

Name:

W. Bruce White, Jr.

 

Title:

Vice President and General Counsel

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Elmer Doty

 

 

Name: Elmer Doty

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

For and in consideration of the payments and other benefits due to Elmer Doty
(the “Executive”) pursuant to the Employment Agreement dated as of March 29,
2006 (the “Employment Agreement”), by and between Vought Aircraft
Industries, Inc., (the “Company”) and the Executive, and for other good and
valuable consideration, the Executive hereby agrees, for the Executive, the
Executive’s spouse and child or children (if any), the Executive’s heirs,
beneficiaries, devisees, executors, administrators, attorneys, personal
representatives, successors and assigns, to forever release, discharge and
covenant not to sue the Company, The Carlyle Group or any of their respective
divisions, affiliates, subsidiaries, parents, branches, predecessors,
successors, assigns, and, with respect to such entities, their officers,
directors, trustees, employees, agents, shareholders, administrators, general or
limited partners, representatives, attorneys, insurers and fiduciaries, past,
present and future (the “Released Parties”) from any and all claims of any kind
arising out of, or related to, his employment with the Company, its affiliates
and subsidiaries (collectively, with the Company, the “Affiliated Entities”),
the Executive’s separation from employment with the Affiliated Entities, which
the Executive now has or may have against the Released Parties, whether known or
unknown to the Executive, by reason of facts which have occurred on or prior to
the date that the Executive has signed this Release.  Such released claims
include, without limitation, any and all claims relating to the foregoing under
federal, state or local laws pertaining to employment, including, without
limitation, the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et. seq., the Fair Labor
Standards Act, as amended, 29 U.S.C. Section 201 et. seq., the Americans with
Disabilities Act, as amended, 42 U.S.C. Section 12101 et. seq. the
Reconstruction Era Civil Rights Act, as amended, 42 U.S.C. Section 1981
et. seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C. Section 701 et.
seq., the Family and Medical Leave Act of 1992, 29 U.S.C. Section 2601 et. seq.,
and any and all state or local laws regarding employment discrimination and/or
federal, state or local laws of any type or description regarding employment,
including but not limited to any claims arising from or derivative of the
Executive’s employment with the Affiliated Entities, as well as any and all such
claims under state contract or tort law.

 

The Executive has read this Release carefully, acknowledges that the Executive
has been given at least 21 days to consider all of its terms and has been
advised to consult with any attorney and any other advisors of the Executive’s
choice prior to executing this Release, and the Executive fully understands that
by signing below the Executive is voluntarily giving up any right which the
Executive may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act.  The Executive also understands that the Executive has a period
of seven days after signing this Release within which to revoke his agreement,
and that neither the Company nor any other person is obligated to make any
payments or provide any other benefits to the Executive pursuant to the
Agreement until eight days have passed since the Executive’s signing of this
Release without the Executive’s signature having been revoked other than any
accrued obligations or other benefits payable pursuant to the terms of the
Company’s normal payroll practices or employee benefit plans.  Finally, the
Executive has not been forced or pressured in any manner whatsoever to sign this
Release, and the Executive agrees to all of its terms voluntarily.

 

--------------------------------------------------------------------------------


 

Notwithstanding anything else herein to the contrary, this Release shall not
affect:  (i) the Company’s obligations under any compensation or employee
benefit plan, program or arrangement (including, without limitation, obligations
to the Executive under any stock option, stock award or agreements or
obligations under any pension, deferred compensation or retention plan) provided
by the Affiliated Entities where the Executive’s compensation or benefits are
intended to continue or the Executive is to be provided with compensation or
benefits, in accordance with the express written terms of such plan, program or
arrangement, beyond the date of the Executive’s termination; or (ii) rights to
indemnification the Executive may have as an insured under any director’s and
officer’s liability insurance policy now or previously in force.

 

This Release is final and binding and may not be changed or modified except in a
writing signed by both parties.

 

 

Date

 

Elmer Doty

 

 

 

 

 

 

 

 

 

Date

 

Vought Aircraft Industries, Inc.

 

--------------------------------------------------------------------------------